         Case 1:19-cr-00561-LAP Document 132 Filed 08/21/20 Page 1 of 3




                                                                                             CLDC
                                                                                1430 Willamette St. #359
                                                                                      Eugene, OR 97401
                                                                 Phone: 541-687-9180 Fax: 541.804.7391
                                                              E-Mail: lregan@cldc.org Web: www.cldc.org



August 21, 2020
VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       RE:     United States v. Steven Donziger, No. 19-CR-561 (LAP); 11-CIV-691 (LAK)

Dear Judge Preska:

I request that you reconsider your decision to require Mr. Donziger’s criminal defense attorneys
to travel from the West Coast to New York City for this misdemeanor trial. I feel I am being
asked to choose between my health, the health of my family and community, or zealously
representing my client.

I normally travel extensively because my cases are all over the country, including a federal case
in Iowa, and several state felony criminal cases in California, Montana, Washington, and North
Dakota. Since March, I have not traveled outside of Oregon, and none of the abovementioned
cases have trial dates until December 2020, which all parties agree will likely be postponed again
until sometime in 2021 due to COVID. Many courts I practice in are using 5 courtrooms to
conduct one trial per week and of course are prioritizing in custody felony cases without speedy
trial waivers. In Oregon, prosecutors are dismissing hundreds of cases to lighten the trial burden
and the Court has informed lawyers to schedule out of custody trials after March 2021.

I have not traveled out of state since January 2020 because of the risk of COVID exposure and
spread. I am attaching a letter from my physician who has repeatedly advised me not to fly
“unless my life depends on it.” Medical doctors believe there is a grave risk to the health of
passengers if they fly given the spread of COVID around the country. To fly from Eugene,
Oregon to Manhattan is normally an 8 to 12-hour flight with 2 or 3 transfers at various airports.
Even though you believe that NYC is experiencing a ‘window of opportunity,’ the rest of the
country—including the various airports I will be forced to transit through-- are experiencing
surges and spikes in the spread of COVID as well as resulting fatalities.

If forced to fly to New York City from my small town in Oregon, stay in a hotel, eat at
restaurants and take public transportation, upon my return flight I will be forced to quarantine
myself for two weeks. I will potentially place my family at risk of exposure to COVID. I will
not be able to return to work and I will not be able to perform the other duties of my job that


                                                1
         Case 1:19-cr-00561-LAP Document 132 Filed 08/21/20 Page 2 of 3


require me to be on the public streets as a legal observer because I will be quarantined. All as a
result of a misdemeanor bench trial that has several unresolved appellate issues, and has only
been pending for a year (August 6, 2019 arraignment). Given the complex nature of this case, 12
months from arraignment to trial is extremely fast in my experience—and certainly not an
unusually long amount of time pretrial.

I believe that I am being forced into a conflict with my client: protect my health and that of my
family and community, or go to Manhattan to defend Mr. Donziger on a misdemeanor contempt
charge right now. There is no reason to force this trial to occur in September. It is my
understanding that no other criminal trials, and certainly no misdemeanor trials, are happening
in the SDNY, New York state as a whole, or really anywhere in the country—unless there is an
in custody speedy trial issue. There is no emergency here. Please do the reasonable thing and
postpone the trial so that we do not have to address the conflict issue that will arise if defense
counsel is forced to choose between our client or our health.

Thank you for your consideration

Sincerely,

/s/ Lauren C. Regan (electronic signature)
Lauren C. Regan, OSB#970878
Attorney at Law
Civil Liberties Defense Center
1430 Willamette St. #359
Eugene, OR 97401
lregan@cldc.org




                                                2
Case 1:19-cr-00561-LAP Document 132 Filed 08/21/20 Page 3 of 3
